Citation Nr: 1810381	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for colon cancer, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 to June 1965, and from July 1965 to September 1983.  Unfortunately, he died in November 2008.  The appellant is his surviving spouse.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Oakland, California and St. Paul, Minnesota, respectively.

The Board notes that the appellant initially requested a Board hearing with respect to the matters on appeal.  See VA Form 9 (April 2010).  However, in February 2015 she submitted written correspondence withdrawing her hearing request.


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for service connection for colon cancer was pending.

2.  The evidence of record at the time of the Veteran's death is at least in equipoise as to whether his colon cancer was caused by in-service herbicide exposure.

3.  The Veteran's service-connected colon cancer contributed substantially or materially to his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for colon cancer, for accrued benefits purposes, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107, 5121 (2012); 38 C.F.R. §§ 3.303, 3.1000 (2017).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.5, 3.159, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

During his lifetime, the Veteran contended that his colon cancer was incurred as a result of exposure to herbicides while serving in the Republic of Vietnam.  For the following reasons, the Board finds that entitlement to service connection, for accrued benefits purposes, is warranted.

Accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of the veteran, any accrued benefits are payable to his spouse, or to others if he or she is not alive.  38 U.S.C. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence contained in the claims file at the time of the veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Under 38 U.S.C. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In this regard, a claim for Dependency and Indemnity Compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000(c).  Here, the appellant met this requirement by filing an informal claim for accrued benefits in June 2009 and subsequently filing a formal claim for DIC in September 2009.  In addition, the veteran must have had a claim pending for such benefits at the time of his death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).  This element has been met as well.  The Veteran had filed a claim for service connection for colon cancer in June 2006; the RO had denied the claim in August 2007; and the Veteran had filed a timely notice of disagreement in February 2008, prior to his death.  The Veteran's claim for service connection was therefore pending at the time of his death.  See 38 C.F.R. § 3.160(c) (defining "pending claim" as an application that has not been finally adjudicated); 38 C.F.R. § 3.160(d) (defining "finally adjudicated claim" as one that has been allowed or disallowed by the agency of original jurisdiction and become final by expiration of the one-year period after date of notice or by denial on appellate review).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Veterans who (like the Veteran in this case), during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted an enumerated disease (of the diseases listed below) to a degree of 10 percent or more at any time after service, the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

The enumerated diseases are: AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus type II, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's DD-214 and service treatment records indicate that he served in Vietnam during the presumptive period and is therefore considered to have been exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The record also shows that the Veteran was diagnosed with colon cancer in 2002.  The first and second elements of the claim for service connection have therefore been met.

Turning to the third element of service connection-a causal link between the Veteran's in-service herbicide exposure and his colon cancer-the Board notes that the record includes numerous studies and articles documenting a possible link between colon cancer and exposure to dioxin, a component of Agent Orange.  Moreover, prior to his death, the Veteran submitted a letter, dated in October 2007, from Dr. Hassan, a private physician, which reflected his opinion of "a probability of a relationship between Agent Orange exposure and cancer of the colon."  By way of rationale, Dr. Hassan noted that this was a "complex case" and that "[s]ome reports have indicated 'the association between Agent Orange and cancer of the colon is tenuous'"; however, studies cited by the Department of Health and Human Services (DHHS) reflected "an association between TCDD (Dioxin) and gastrointestinal cancers," with evidence of "an obvious increase in mortality morbidity of veterans exposed to Agent Orange."  Dr. Hassan further noted that, based on the DHHS studies, digestive cancers had a greater association with Agent Orange than leukemia, multiple myeloma, and soft-tissue cancers-all of which are enumerated in 38 C.F.R. § 3.309(e) as presumptively linked to herbicide exposure.

In a September 2008 opinion, a VA physician determined that the question of a link between the Veteran's colon cancer and herbicide exposure "cannot really be answered on a more likely than not basis."  The physician discussed Dr. Hassan's letter and called it an "intriguing hypothesis," and acknowledged that "[f]uture studies may indicate that such an exposure is more likely than not [linked to colon cancer]."  However, the physician concluded that "at this time there is not enough information to make such an assertion without speculating given the available information."

On review, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's colon cancer was causally linked to in-service herbicide exposure.  In so finding, the Board acknowledges that there appears to be a substantial amount of scientific uncertainty on this question.  Indeed, even the negative evidence of record-such as the September 2008 VA examiner's opinion-is tentative and in fact concedes the possibility of a causal link between colon cancer and dioxin exposure.  However, based on the unique facts of this case, including Dr. Hassan's positive nexus opinion and the articles submitted by the Veteran reflecting a scientific basis for his claim (which have not been rebutted), the Board finds that the evidence is at least evenly balanced and therefore service connection is warranted.  The Board observes that it would be particularly unfair in this case to deny the Veteran's claim given Dr. Hassan's findings that, based on the cited studies, the level of evidence supporting a link between colon cancer and dioxin exposure is greater than that supporting such a link between dioxin exposure and several of the diseases listed in 38 C.F.R. § 3.309(e).

It is well established that the Board may not refute expert medical conclusions in the record with its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, absent persuasive medical evidence actually denying a causal link between the Veteran's colon cancer and his in-service dioxin exposure, the Board finds that the evidence, taken together, and due to the unique facts of this case, is at least in equipoise on this issue.  Resolving reasonable doubt in the appellant's favor, her claim for accrued benefits is granted.  See 38 U.S.C. § 5107(b).




Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5(a)(1).  A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

In this case, the Veteran's death certificate reflects that his primary cause of death was metastatic colon cancer.  A March 2009 letter from Dr. Thein, the Veteran's primary care provider at the time of his death, confirms that the Veteran died from this disease.  As discussed above, the Board has granted service connection for colon cancer, for accrued benefits purposes.  Accordingly, the appellant's claim for entitlement to service connection for the cause of the Veteran's death must be granted as well.  See 38 C.F.R. § 3.312(a).


ORDER

Entitlement to service connection for colon cancer, for accrued benefits purposes, is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


